         Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 1 of 29




UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
ALLISON NAVAR and CAMILLE ROBERTSON, on
behalf of themselves and others similarly situated,

                      Plaintiffs,
                                                                            NO.: 18-CV-10476 (LGS)
        -against-

WALSH CONSTRUCTION COMPANY II, LLC,
SKANSKA USA CIVIL NORTHEAST, INC., and
SKANSKA USA BUILDING, INC.,

                       Defendants.
------------------------------------------------------------------------x




 PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR
CONDITIONAL CERTIFICATION OF AN EQUAL PAY ACT COLLECTIVE ACTION




                                 JOSEPH & KIRSCHENBAUM LLP

                                        D. Maimon Kirschenbaum
                                            Lucas C. Buzzard
                                         32 Broadway, Suite 601
                                          New York, NY 10004
                                           Tel: (212) 688-5640


                                           Attorneys for Plaintiffs
             Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 2 of 29




                                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES ........................................................................................................ i
I.        PRELIMINARY STATEMENT ...................................................................................... 1
II.       PROCEDURAL HISTORY .............................................................................................. 1
III.      FACTUAL BACKGROUD ............................................................................................... 2
     A. Plantiffs Bring the Proposed Collective Action on Behalf of All Female Employees of
        Defendants Who Worked in Site-Wide "Coordination" Groups at the Joint Venture ......... 2
     B. Compensation at the Joint Venture is Determined Through a Centralized Process
        Involving all Three Defendants ........................................................................................... 2
          1. Defendants' Joint Venture & Joint Venture Agreement ................................................... 2
          2. Organizational Structure of the Joint Venture................................................................. 4
                        a. Executive Committee ........................................................................................ 4
                       b. Project Officer, Deputy Project Officers & Chief of Staff ............................ …4
                       c. JV Organizational Charts and Functional Groups ........................................... 5
          3. JV Project Staff Hiring, Salaries & Promotions.............................................................. 7
     C. Under Defendants' JV-Wide Compensation Process, Female Employees Were Paid Less
        than Men for Substantially Equal Work ........................................................................... 12
          1. Plaintiffs have Alleged and Presented Evidence that Women in the Coordination Group
             were Paid less than Male Comparators who Performed Substantially Equal Work..... 14
          2. Plaintiffs have Identified Numerous Instances of Female JV Employees in the
             Coordination Groups Being Paid Less Than Male JV Employees with the Same JV
             Job Titles ........................................................................................................................ 15
          3. Women Hired or Promoted into Roles Previously Held by Men Were Paid Less than
             the Former Male Occupants of those Positions ............................................................. 17
          4. Defendants Changed Job Titles to Hire Women at Less Senior Positions .................... 17
IV.       ARGUMENT .................................................................................................................... 18
     A.    Legal Standard for Conditional Certification and Court-Authorized Notice ................... 18
     B.    Plaintiffs Have Made the Modest Factual Showing Required for Conditional
           Certification ...................................................................................................................... 20
     C.    The Underlying Merits of the Case Are Immaterial to the Determination of Conditional
           Certification and Notice .................................................................................................... 22
     D.    The Fact that Plaintiffs May have had Different Job Functions than Some Members
           of the Putative EPA Collective is Not Material at the Notice Stage ................................. 23

V.        CONCLUSION ................................................................................................................ 25
             Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 3 of 29




                                                TABLE OF AUTHORITIES

Cases

Alonso v. Uncle Jack’s Steakhouse, Inc., 648 F. Supp. 2d 484 (S.D.N.Y. 2009) ............. 18

Barrett v. Forest Labs., Inc., No. 12-cv-5224(RA)(MHD),
       2015 U.S. Dist. LEXIS 117203 (S.D.N.Y. Sept. 2, 2015) .................................... 19, 22, 25

Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d 638 (S.D.N.Y. 2010) ................ 23

Davis v. Abercrombie & Fitch Co., No. 08 Civ. 1859,
       2008 U.S. Dist. LEXIS 86577 (S.D.N.Y. Oct 23, 2008) ...................................... 22

Diaz v. S&H Bondi’s Dep’t Store, Inc., No. 10-cv-7676 (PGG),
        2012 U.S. Dist. LEXIS 5683 (S.D.N.Y. Jan. 18, 2012)........................................ 23

EEOC v. Port Auth. of N.Y. & N.J., 768 F.3d 247 (2d Cir. 2014) .................................... 14

Gaspar v. Personal Touch Moving, Inc., No. 13-cv-8187(AJN),
     2014 U.S. Dist. LEXIS 129856 (Sept. 15, 2014).................................................... 22, 25

Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165 (1989); ............................................... 18

Husser v. New York City Dep’t of Educ., 12-cv-6095,
       2015 U.S. Dist. LEXIS 134260 (E.D.N.Y. Sept. 15, 2015).................................. 14

Kassman v. KPMG LLP, No. 11-cv-3743 (LGS),
      2014 U.S. Dist. LEXIS 93022 (S.D.N.Y. July 8, 2014) ....................................... passim

Knox v. John Varvatos Enters., 282 F. Supp. 3d 644 (S.D.N.Y. 2017) ............................ 19

Myers v. The Hertz Corp., 624 F.3d 537 (2d Cir. 2010)................................................... 19

Tomka v. Seiler Corp., 66 F.3d 1295 (2d Cir. 1005) ........................................................ 14

Wellens v. Daiichi Sankyo, Inc., No. 13-cv-581(WHO),
       2014 U.S. Dist. LEXIS 70628, at *8, 17-19 (N.D. Cal. May 22, 2014) ............... 23


Statutes, Rules, and Regulations
29 U.S.C. §§ 206(d) .......................................................................................................... 1, 18

29 U.S.C. § 216(b) ............................................................................................................ 18




                                                                      i
          Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 4 of 29




   I.        PRELIMINARY STATEMENT

         Plaintiffs Allison Navar and Camille Robertson respectfully request that the Court

conditionally certify an Equal Pay Act collective and authorize the distribution of notice to

members of the collective. As demonstrated below, Plaintiffs and other female employees working

at Defendants’ Joint Venture (“JV”) for the redevelopment of LaGuardia airport are all subject to

a centralized set of compensation processes subject to the approval of the JV project and deputy

project officers. Through detailed statistical analyses and numerous specific examples of pay

disparities between men and women, Plaintiffs show that, as a result of these compensation

processes, “they and potential opt-in plaintiffs together were victims of a common policy or plan

that violated the law.” Kassman v. KPMG LLP, No. 11-cv-3743 (LGS), 2014 U.S. Dist. LEXIS

93022, at *13 (S.D.N.Y. July 8, 2014).

   II.      PROCEDURAL HISTORY

         Plaintiffs’ Complaint, filed on November 12, 2018, alleges, inter alia, violations of the

Equal Pay Act, 29 U.S.C. § 206(d) (“EPA”) at Defendants’ Joint Venture (“JV”) for performing

the design and construction work for the redevelopment of LaGuardia Airport. See ECF No. 1

(Compl.). In January 2019, this Court granted Defendants’ request to conduct expedited discovery

on whether they are joint employers under the EPA. See ECF Nos. 29, 34. In mid-August 2019,

the Court denied Defendants’ resulting motion to sever. See ECF No. 62. Shortly thereafter, the

parties held a meet and confer during which Defendants: (a) proposed a phased approach to the

remaining discovery in this action, and (b) asked Plaintiffs to hold in abeyance those of their

already-served discovery requests related only to the merits. Under this approach, the parties would

first conduct “limited discovery related to class/collective certification, and then, after the Court

rules on Plaintiffs’ motion(s) for class/collective certification, the parties proceed to merits-based



                                                  1
            Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 5 of 29




discovery.” ECF No. 63 at 1. Plaintiffs agreed to Defendants’ suggestion. The Court granted the

parties’ application for phased discovery on August 21, 2019. ECF No. 64.

    III.      FACTUAL BACKGROUND

              A. Plaintiffs Bring the Proposed Collective Action on Behalf of All Female
                 Employees Who Worked in Site-Wide “Coordination” Groups at the JV

           In their instant motion, Plaintiffs seek conditional certification of an EPA Collective

consisting of all female employees of any Defendant who: (1) have been assigned to work at the

JV at any time since November 12, 2015 (a date three years before the filing of the Complaint in

this action); and (2) worked on any of five site-wide “coordination” groups at the JV – (a)

Environmental, Health & Safety, (b) Quality, (c) Design/Build Management, (d) Commercial

Management, or (e) Financial (which contains the sub-groups of Project Controls, Business

Management, Project Accounting & Finance). Based on the employee data produced by

Defendants in discovery for the above Coordination groups for sample time periods, there are at

least 65 individuals who meet this definition. See Buzzard Decl., Ex. 5 (Salary Analyses).

    B.        Compensation at the Joint Venture is Determined Through a Centralized
              Process Involving all Three Defendants

                       1. Defendants’ Joint Venture & Joint Venture Agreement

           In March 2015, Defendants entered into a Joint Venture Agreement (“JVA”) to form a joint

venture for the purposes of submitting a bid for and then completing the construction of a

redevelopment project at LaGuardia Airport. See Buzzard Decl., Ex. 1 (JVA Excerpts).1 The JVA

remains in effect and the record demonstrates that Defendants organized and operated the JV in

accordance with its terms. Id., Ex. 6 (Twidwell 3.2019 Dep.) at 7:24-8:4. The JV is responsible for


1
 Plaintiffs cite to the numbered exhibits attached to the January 17, 2020 Declaration of Lucas C. Buzzard, which are
hereinafter referred to as “Buzzard Decl., Ex.__”. Citations to the transcripts pages of individual deposed in this case
are designated by the deponent’s last name. If a witness has been deposed more than once, the citation identifies
month the referenced deposition occurred.

                                                           2
         Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 6 of 29




completing a design/build contract between Defendants and LaGuardia Gateway Partners. Id., Ex.

8 (Novak Dep.) at 12:17-13:8.

        Under the JVA, each Defendant holds a “proportionate share” of the JV – Walsh holds

30%, while Skanksa Building and Skanksa Civil each holds 35%. Buzzard Decl., Ex. 1 (JVA)

§ 3.1. The proportionate shares dictate the extent of each Defendant’s interest in, and obligation

to, the JV. Id. §§ 3.1, 7.1. At the culmination of the project, each Defendant will receive its

proportionate share of any profits derived (or bear its proportionate share of any losses), and each

Defendant will own its proportionate share interest in any assets, equipment, or property acquired

by the JV. See id. § 3.1. The proportionate shares also dictate each Defendant’s obligation to the

JV with respect to the provision of project staff. Buzzard Decl., Ex. 1 (JVA) § 6.2; id., Ex. 6

(Twidwell 3.2019 Dep.) at 13:21-14:5. Each Defendant is expected to furnish a portion of the key

managerial staff and other project staff that is “reasonably commensurate” with its share. Id.

        The salaries paid to all JV project staff are treated as an expense incurred by the JV.

Buzzard Decl., Ex. 1 (JVA) § 11.1. When the profits of the JV are calculated at the culmination of

the LaGuardia project, the cost of all salaries will be deducted from the final contract price. Id.

After each Defendant bills the JV on a monthly basis for the salary cost of all personnel it has

provided, Buzzard Decl., Ex. 7 (Twidwell 3.2019 Dep.) at 57:9-11, 58:6-7, its monthly invoices

are sent to an “accounting team” composed of a representative from each Defendant, id., Ex. 8

(Novak Dep.) at 40:6-9. This accounting team has an “approved list” of each Defendant’s

employees whose salaries can be charged to the JV and is responsible for reviewing the invoices

to ensure the propriety of all staff charges. Id. at 41:2-16. After that initial review by the accounting

team, the invoices are reviewed and approved by the JV Project Officer, who has authority to

dispute any charges. Id. at 40:9-14.



                                                   3
         Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 7 of 29




                   2. Organizational Structure of the Joint Venture

                           a. Executive Committee

       The highest decision-making body of the JV is an Executive Committee composed of one

representative from each Defendant. Buzzard Decl., Ex. 1 (JVA) § 4.1. Some Executive

Committee decisions must be unanimous. See id., § 4.2(a). Pursuant to a “Project Authority

Matrix” that “governs the level of authority granted to individual members of the Project team,”

one such decision that requires unanimity is the “hiring, substitution, or termination” of “Key JV

Personnel.” Id. § 4.2(b) & Exhibit E (Project Authority Matrix), line 31. These “key” personnel

include the Project Officer and Deputy Project Officers of the JV. Id. at Exhibit C.

                           b. Project Officer, Deputy Project Officers & Chief of Staff

       The JVA specifies that Skanska Building will designate a Project Officer who is

responsible for “the performance and completion” of the redevelopment work. See Buzzard Decl.,

Ex 1 (JVA) §§ 5.1, 6.1. The Project Officer “serve[s] at the Executive Committee’s pleasure and

[is] subject to its control.” Id. § 6.1. All other personnel at the JV “serve under the authority of the

Project Officer,” who “shall have the authority to make personnel and other Project execution

decisions.” Id. § 6.2. The JVA delineates the Project Officer’s authority to remove or replace

personnel supplied by Skanksa Civil or Walsh. See id. (“In the event the Project Officer requests

the removal and/or replacement of any personnel, the Project Officer may require the Party to

replace the team member with a suitable replacement as determined by the Project Officer in his

reasonable discretion.”).Thomas Nilsson, an employee of Skanksa Building, is the Project Officer.

Buzzard Decl., Ex. 8 (Novak Dep.) at 22:21-23:12.

       Directly below Nilsson are two Deputy Project Officers—Vince Piscopo of Walsh and

Mike Attardo of Skanksa Civil. See Buzzard Decl., Ex. 1 (JVA) at Exhibit C. The Project Authority



                                                   4
         Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 8 of 29




Matrix specifies that both the Project Officer and the Deputy Project Officers have authority to

make decisions as to the “hiring, substitution, or termination of management personnel” at the

project. See Buzzard Decl., Ex. 1 (JVA) at Exhibit E (Authority Matrix), line 31. The Project

Officer and Deputy Project Officers “have a duty to inform each other with respect to all [such]

decisions,” and any “major objections” must be resolved by unanimous vote of the Executive

Committee. See id. at Ex. E (Authority Matrix) at line 31 & fn. 7.

       The JV also has a Chief of Staff, John Novak of Skanksa Building. His responsibilities

include ensuring that the project is sufficiently staffed by all three Defendants. Buzzard Decl., Ex.

8 (Novak Dep.) at 10:13-21.

                           c. JV Organizational Charts & Functional Groups

       One of Mr. Novak’s other responsibilities is to maintain an organizational structure that is

reflected on organizational charts prepared by his office for the JV. See Buzzard Decl., Ex. 8

(Novak Dep.) at 50:16-51:6. The organizational charts, which are updated periodically, show the

relationships between employees on the JV, and generally “depict[] how the organization will

work.” Buzzard Decl. Ex. 9 (Silverman Dep.) at 14:17-23; see also id., Ex. 4 (Org. Charts). Project

Officer Nilsson appears at the top of the charts with “lines of authority” (depicted by lines and

arrows) running down from him to all other members of the JV project staff. E.g. Buzzard Decl.,

Ex. 4 (Org. Charts). These lines show the authority of certain JV staff members to issue “direction

of day-to-day tasks” to other, lower members of the JV staff. Id., Ex. 8 (Novak Dep.) at 52:11-17.

       All JV project staff are arranged into “functional groups” depicted on the organizational

charts. See, e.g., Buzzard Decl., Ex. 4 (Org. Charts). In general, the JV is divided into those

functional groups that perform an “operational” role on the project (generally color-coded blue on

the organizational charts) and those that perform a “coordination” or “support” role (generally



                                                 5
          Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 9 of 29




color-coded green on the organizational charts). Id., Exs. 7 (Twidwell 12.2019 Dep.) at 8-9; 9

(Silverman Dep.) at 16:25-17:3. The “operational” groups have specific scopes of work, with

direct responsibility for the construction of certain parts of the larger project. Id. at 17:10-18:2.

The “coordination” groups, by contrast, support the operational groups by providing site-wide

services to the project as a whole. See id. One relevant exception to this general rule is the

Design/Build Management group, which is color-coded blue on the JV organizational charts but

provides project-wide services rather than being responsible for a specific scope of work. See id.

at 66:21-67:6. The groups at issue for purposes of this collective certification motion are all

“coordination” groups, and consist of: (1) Environmental, Health & Safety (“EHS”), (2) Quality,

(3) Design/Build Management, (4) Commercial Management, and (5) Financial (which is further

subdivided into the Project Controls, Business Management, and Project Accounting & Finance

sub-groups). See, e.g., Buzzard Decl., Ex. 4 (Org. Charts).2

        Each of these functional groups has a leader. See, e.g. id. (showing, for example, that

Christopher Golden led the EHS group). The Project Officer has authority to, and does, direct these

functional group leaders to perform specific tasks. See Buzzard Decl., Ex. 8 (Novak Dep.) at 97:20-

98:4. The functional groups themselves are composed of individuals that are completely diverse

with respect to their formal employers (ie., Skanksa Building, Skanksa Civil, or Walsh). In October

2017, for example, the Commercial Management group had 15 individuals—six from Walsh and

nine from the Skanksa entities. See id., Ex. 5 (JV Salary Analyses) at 10.2017 Spreadsheet. This

diversity was by design—Navar testified that a Skanksa employee was brought onto her

commercial team, which up to that point had been an all-Walsh team, in order to “diversify” the


2
  Mr. Twidwell provided a general description of these functional groups (and the sub-groups under Financial) and
their role on the project. See Buzzard Decl., Ex. 7 (Twidwell 12.2019 Dep.) at 16-17 (Quality), 35-36 (EHS), 36-38
(Design/Build Management), 38-41 (Commercial Management), 42-47 (Project Controls), 47-50 (Business
Management), 50-52 (Project Accounting & Finance).

                                                        6
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 10 of 29




team. Id., Ex. 10 (Navar 3.2019 Dep.) at 98-100. Indeed, at the project level, it was often unknown

which individuals were formally employed by which Defendant. The organizational charts do not

identify the formal employer of any individual on the JV. See Buzzard Decl., Ex. 4 (Org. Charts).

Plaintiff Roberston testified that unless someone wore a company-specific vest, she did not know

who on the project was employed by Walsh and who was employed by the Skanksa entities. Id.,

Ex. 11 (Robertson 3.2019 Dep.) at 56:8-22. The JV, in short, was organized and operated based

on the “functionality” of the work each individual performed, not on any company-specific

hierarchy. Id. at 52-53, 54-55.

       The functionality of employees’ work at the JV is captured, at least in a general sense, by

their JV-specific job title as set forth on the organizational charts (which may differ from the job

title provided by the individual’s formal employer). The JV-specific job title is “a depiction of [an

individual’s] responsibilities as far as the Joint Venture is concerned.” Buzzard Decl., Ex. 9

(Silverman Dep.) at 85:22-86:3. Put another way, a JV-specific job title “communicates the general

type of work” that an individual performs on the project, id. at 95:17-25, and the determination of

which job title to assign is based on the type of responsibilities the individual is expected to

perform, id. at 89:5-14. See also Buzzard Decl., Ex. 7 (Twidwell 12.2019 Dep.) at 14

(organizational chart is a “communication tool” that informs the JV staff “who’s there and

generally what they are working on”).

                   3. JV Project Staff Hiring, Salaries & Promotions

       Each functional group on the JV has an initial budget for personnel salary costs that was

established in Defendants’ joint original bid for the LaGuardia project. Buzzard Decl., Ex. 9

(Silverman Dep.) at 44:12-20, 45:15-16, 47:8-12. The functional group leader is responsible for




                                                 7
          Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 11 of 29




the salary costs within his3 group, Id., Ex. 8 (Novak Dep.) at 88-89, and for ensuring that his group

operates within either (a) the initial budget or (b) the current approved “salary forecast,” id., Ex. 9

(Silverman Dep.) at 47:13-18. A “salary forecast” projects out the total expected cost to the JV for

staff salaries by combining the current compensation paid to JV project staff members with the

expected duration of their respective positions. Id. at 42:5-14. Any variance between a group’s

initial budget and its current salary forecast must be approved by the three Project Officers. Id. at

44:18-45:5, 47:19-48:1.

         Functional group leaders are also responsible for identifying the staffing needs for their

respective groups. Buzzard Decl., Ex. 7 (Twidwell 12.2019 Dep.) at 20-21, 34. The JV maintains

a staffing “needs list” that lists the positions to be filled on the project. Id. at 23, 31. Once a position

is placed onto the needs list, any of the Defendants can fill that position with someone they either

hire specifically for the JV or transfer from one of their other jobs. Id. at 31:21-32:3.

         Project Officers approve the details of any new hires or transfers to the JV, including the

salary to be paid to the new hire/transferee. For example, Walsh offered Plaintiff Navar the position

of Claims Project Engineer on the LaGuardia Project in early December 2016. See Buzzard Decl.,

Ex. 39 (Offer Letter). Prior to that offer, Navar was informed by her future supervisor on the JV

that her “compensation would have to be run through the Joint Venture” and “be approved by the

Skanska and the Walsh persons.” Id., Ex. 19 (Navar 3.2019 Dep.) at 52:4-16, 52:25-53:11, 53:19-

24. On December 7, 2016, Vince Piscopo – the Walsh Deputy Project Officer – sent an email to

Lisbeth Acosta, a human resources officer formally employed by one of the Skanksa entities, see

Buzzard Decl., Ex. 3 at Skanksa1952, regarding “current, pending and near future Walsh transfers

and new hires,” id., Ex. 14 (Walsh Emails) at Walsh112. Attached to that email was a spreadsheet


3
 At all sample time periods, all the leaders of the five relevant functional groups (EHS, Quality, Design/Build
Management, Commercial Management, and Financial) were men. See Buzzard Decl., Ex. 4 (Org. Charts).

                                                          8
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 12 of 29




containing position and salary data for approximately 19 Walsh new hires or transfers, including

Plaintiff Navar whose salary was listed in the “REDACTED range.” See id. In his email, Piscopo stated

that Project Officer Nilsson had “approved the plan” set forth in the attachment. Id. The same day

Piscopo sent this email confirming Nilsson’s approval of the Walsh “plan,” Walsh offered Navar

the position, with a starting salary of REDACTED Id. at Walsh548.

       Plaintiff Robertson was hired by Skanksa Building at as a Document Control Manager at

the JV in July 2016. Buzzard Decl., Ex. 11 (Robertson 3.2019 Dep.) at 60:22-25; id., Ex. 13

(Skanska Emails) at Skanska1176. In a June 22, 2016 email, Richard Pomaville, the JV’s

Document Control Director and an employee of Skanksa Building, asked a human resources

employee to “make a move to offer [Robertson] the position of Document Control Manager.” Id.,

Ex. 13 (Skanska Emails) at Skanska1176. Although Pomaville noted that Plaintiff Robertson was

earning REDACTED in her current position, he asked the human resources employee to “work [her]

‘talent’ to get [Robertson] at the best cost within our target.” Id. According to Scott Silverman, the

JV’s Project Financial Officer, Pomaville’s mention of “our target” referred, at least in part, to the

“initial budgets” discussed above, Buzzard Decl., Ex. 9 (Silverman Dep.) at 176:15-25, which

were established by the parties’ joint bid for the LaGuardia project, id. at 44:12-20, 45:15-16, 47:8-

12. Ms. Robertson’s name, JV job title, project start date, and salary of REDACTED ($3,000 less than

she was making in her prior position), later appeared on an August 18, 2016 staffing “Approval

List.” Buzzard Decl., Ex. 15 (Approval Lists). The August 2016 approval list is signed by all three

Project Officers and states that the individuals on the list “have been approved to work on and bill

the [Skanksa Walsh JV] project as of date specified above as project start date.” Id. The Skanksa

Defendants have produced, in redacted form, five similar approval lists spanning the period from

March 2016 to December 2017. See id.; see also Buzzard Decl. ¶ 18.



                                                  9
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 13 of 29




       This process, whereby the three project officers jointly approved staffing and salary details

of new hires and transfers to the JV was routinely followed. Mr. Silverman testified that when it

came to the hiring of new employees or the transfer of existing employees to the project, the

approval of the Project Officer and Deputy Project Officers was obtained via emails sent to all

three project officers. Buzzard Decl., Ex. 9 (Silverman Dep.) at 183:24-184:1, 196:14-197:1. He

further confirmed that these emails contained the salary information of the new hire/transferee. Id.

at 197:5-18. There are numerous examples of this practice.

       In early 2018, after Plaintiff Robertson had been promoted to Document Controls Director

and was interviewing candidates for a position in her division, Mr. Piscopo of Walsh attended

several of those interviews and his “input was sought as far as the salary was concerned.” Buzzard

Decl., Ex. 11 (Robertson 3.2019 Dep.) at 30:22-31:17. On February 5, 2018, a human resources

employee emailed the three project officers the specifics of a contemplated offer to Samantha Little

for the position of Document Control Coordinator with a salary of          REDACTED   Id., Ex. 13 at

Skanksa1755. The email stated that “[w]e are seeking approval to make the following offer to

Samantha Little, on behalf of Skanksa USA Building.” Id. The following day, February 6, 2018,

the same human resources employee emailed Plaintiff Robertson that “[w]e are all approved on

Samantha Little,” and were “approved at or up to REDACTED ” Id. at Skanska1754. Several days later,

Ms. Little complained that the position she had been offered was not the position she had

interviewed for, which had been Document Control Manager. See id. at Skanksa1737. On February

15, 2018, a human resources official informed Plaintiff Roberson that after discussing the issue

with Mr. Silverman (an employee of Skanksa Civil), the position offered to Ms. Little would

remain Document Control Coordinator, but the compensation would be increased fromREDACTED to

REDACTED See   id. at Skanksa1731. On February 21, 2018, another email was sent to the three project



                                                 10
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 14 of 29




officers that detailed the specifics of the revised offer, including the REDACTED salary, again seeking

their “approval to make the following offer on behalf of Skanska USA Building to Samantha

Little.” Id. at Skanska96.

       In January 2018, Walsh sought to fill the position of Contracts Manager in the JV’s

Commercial Management functional group by offering the position to Jill Bramwell. See Buzzard

Decl., Ex. 14 at Walsh1736-38. This position had been previously occupied by Kevin Pfeiffer who

had a salary of REDACTED as of December 2017. See Id., Ex. 7 (Twidwell 12.2019 Dep.) at 117:13-

22; id., Ex. 3 (Walsh Salary Chart) at 26. In a January 3, 2018 email, Mr. Piscopo asked a Walsh

human resources employee “to obtain Skanksa approvals to release th[e] offer letter” to Ms.

Bramwell. Buzzard Decl., Ex. 14 at Walsh1736. Mr. Piscopo attached the terms of the proposed

offer, which included a salary of REDACTED – $5,000 less than that received by Mr. Pfeiffer in the

same position. See id. at Walsh1738. On January 4, 2018, an email was sent to the three project

officers “seeking approval to make an offer to Jill Bramwell, on behalf of Walsh Construction”

with a salary of REDACTED . Buzzard Decl., Ex. 13 at Skanksa1633-34. All three project officers

approved the offer, id. at Skanksa1632-33, and Ms. Bramwell joined the JV with a salary of

REDACTED ,   see Buzzard Decl., Ex. 3 (Walsh Salary Chart) at 20.

       There is also evidence that the three project officers jointly approve promotions and salary

increases for project staff. The initial decision to promote Plaintiff Robertson to Document Control

Director in the summer of 2017 to replace Richard Pomaville was made by a group that included

Scott Silverman (Skanska Civil). See Buzzard Decl., Ex. 8 (Novak Dep.) at 61:14-25, 62:25-63:11.

In a July 25, 2017 email, Mr. Silverman approved the terms of Ms. Robertson’s proposed

promotion, including the annual salary of REDACTED Id., Ex. 13 at Skanksa1891. Mr. Pomaville’s

salary when he held the same position was REDACTED See Buzzard Decl., Ex. 2 at Skanksa1951.



                                                  11
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 15 of 29




After approving the terms of Ms. Robertson’s offer, Mr. Silverman in his July 25, 2017 email

stated that “[w]e need to get approval from Thomas [Nilsson], Vince [Piscopo], and Mike

[Attardo] to finalize.” Id., Ex. 13 at Skanska1891; see also id., Ex. 9 (Silverman Dep.) at 181:21-

182:7. Later that same day, an email was sent to the three project officers “seeking approval to

promote Camille Robertson” to Document Controls Director with a salary ofREDACTED . Buzzard

Decl., Ex. 13 at Skanksa1887. It was only after the promotion had been “approved by the project

and home office” that authorization to communicate the promotion to Ms. Robertson was given.

Id. at Skanksa1844. The letter notifying Robertson of her promotion was sent on JV letterhead on

“behalf of the Skanksa Walsh/LGA Project Management team” and was signed by Silverman of

Skanksa Civil. Id. at Skanska15. A similar email approval process involving the three project

officers was followed in November 2017, when Ms. Robertson’s salary was increased to REDACTED

Id. at Skanska1690.

   C.      Under Defendants’ JV-Wide Compensation Process, Female Employees Were
           Paid Less than Men for Substantially Equal Work

        As noted above, Plaintiffs have not yet conducted discovery into the merits of their EPA

claims or the claims of members of the EPA Collective. Even on the partially developed record,

however, there is overwhelming evidence that the compensation processes described above

resulted in significant pay disparities between male and female employees in the five Coordination

functional groups at project-wide, group-wide, and individual levels. Using the salary and gender

information supplied by Defendants for sample time periods (November 2016, March 2017,

October 2017, and September 2018), and comparing that data to the job title information set forth

in the corresponding organizational charts for the same periods, Plaintiffs have produced

spreadsheets detailing the salary practices in the Coordination groups for each period. See Buzzard

Decl. ¶ 8 & Ex. 5 (JV Salary Analyses).

                                                12
          Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 16 of 29




         At the project level, there are gaping disparities between the average salary earned by men

and the average salary earned by women in the five Coordination groups. In November 2016,

there were 95 employees in the five groups for which all data is available – 63 men and 32 women.

See Buzzard Decl., Ex. 5 at November 2016 Salary Analysis.4 The 32 women had an average

salary of $90,664 while the 63 men had an average salary of $131,042. See id. Analyzed

differently, in November 2016, women accounted for 33.6% of the total employees in the five

groups (32 out of 95). But of the 45 individuals in the groups who earned less than $100,000, 23

(or 51%) were women. And of the 53 individuals who earned more than $100,000, only 9 (or

16.9%) were women. Women were thus overrepresented in the lower salary levels and drastically

underrepresented at the higher levels. This trend continues throughout all the sample periods.5

         The numbers are just as stark at the group level. For example, in October 2017, there were

14 employees in Plaintiff Navar’s Commercial Management group for whom salary data is

available – 2 women and 12 men. See Buzzard Decl., Ex. 5 at October 2017 Salary Analysis. While

the average salary for the men was $163,726, the women’s average salary was only $82,914. Id.

During the same period, there were 23 employees in Plaintiff Robertson’s Project Controls group




4
  Plaintiffs will provide the Court and/or Defendants with the Excel versions of their Salary Analyses upon request.
5
  In March 2017, there were 110 total employees in the five groups for whom all data is available – 35 women and 75
men. See Buzzard Decl., Ex. 5 at March 2017 Salary Analysis. The average salary for women was $90,388, while
the average salary for men was $127,864. While women made up 31.8% of the total number of employees (35 out of
110), they accounted for 49% of those earning under $100,000 (26 of 53) and only 15.8% of those earning over
$100,000 (9 of 57). See id.
          In October 2017, there were 118 total employees in the five groups for whom all data is available – 34 women
and 84 men. See Buzzard Decl., Ex. 5 at October 2017 Salary Analysis. The average salary for women was $88,633,
while the average salary for men was $119,670. While women made up 28.8% of the total number of employees (34
out of 118), they accounted for 40.6% of those earning under $100,000 (24 of 59) and only 16.9% of those earning
$100,000 or more (10 of 59). See id.
          In September 2018, there were 109 total employees in the five groups for whom all data is available – 32
women and 77 men. See Buzzard Decl., Ex. 5 at September 2018 Salary Analysis. The average salary for women was
$89,745, while the average salary for men was $120,069. While women made up 29.4% of the total number of
employees (32 out of 109), they accounted for 43.1% of those earning under $100,000 (22 of 51) and only 17.2% of
those earning $100,000 or more (10 of 58). See id.


                                                         13
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 17 of 29




– 7 women and 16 men. Id. The average salary for the women was $86,238, while the men earned,

on average, $112,401. Id. Next, during this same period, the Design Build Management group was

almost evenly split between males and females, with 5 women and 6 men. Id. Yet the average

salary for men was $179,746 while the average salary for the women was $120,229. Id. And

perhaps most egregiously, although in October 2017 the Business Management group had nearly

twice as many women as men (10 women and 6 men), the average salary for the men was $95,650

while the average salary for the women was only $80,493. Id.

                1.      Plaintiffs have Alleged and Presented Evidence that Women in the
                        Coordination Groups were Paid less than Male Comparators who
                        Performed Substantially Equal Work.

        The EPA was designed “to legislate out of existence a long-held, but outmoded societal

view that a man should be paid more than a woman for the same work.” EEOC v. Port Auth. of

N.Y. & N.J., 768 F.3d 247, 254 (2d Cir. 2014). The statute “prohibits employers from

discriminating among employees on the basis of sex by paying higher wages to employees of the

opposite sex for equal work.” Husser v. New York City Dep’t of Educ., 12-cv-6095, 2015 U.S.

Dist. LEXIS 134260, *16 (E.D.N.Y. Sept. 15, 2015) (internal quotation marks omitted). To prove

an EPA violation, a plaintiff must demonstrate that “(1) the employer pays different wages to

employees of the opposite sex; (2) the employees perform equal work on jobs requiring equal skill,

effort, and responsibility; and (3) the jobs are performed under similar working conditions.”

EEOC, 768 F.3d at 254–55 (internal brackets and quotation marks omitted). To meet her burden,

it is not necessary for a plaintiff to prove that the jobs are “identical,” but rather that the “the jobs

compared entail common duties or content, and do not simply overlap in titles or classification.”

Id.; see also Tomka v. Seiler Corp., 66 F.3d 1295, 1310 (2d Cir. 1005) (central concern of the EPA

is “job content and not job title or description”).



                                                   14
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 18 of 29




       Here, Plaintiff Navar has alleged that shortly after beginning her employment at the JV,

she shifted into a “Claims Management” position in which she worked alongside Kevin Pfeiffer,

whose formal title was “Contract Manager.” See Compl. ¶¶ 58-59. She has further alleged that she

and Mr. Pfeiffer – who were both recent law graduates that began working at the JV within six

months of one another and reported to the same supervisor (Jeff Twidwell) – had substantially the

same job duties of (a) managing, maintaining, and organizing incoming and outgoing

correspondence to maintain a proper evidentiary record and (b) researching and drafting

entitlement positions related to project claims. Id. ¶¶ 58, 61. Indeed, Navar asserts that assignments

were communicated to both her and Pfeiffer and the two decided together how to divvy them up.

Id. ¶ 61. Yet despite their equivalent duties, Navar’s salary was REDACTED in March 2017, while

Pfeiffer’s was REDACTED that same month. Buzzard Decl., Ex. 3 (Walsh Salary Data) at 4, 26.

       Mr. Twidwell also testified that the same job description of Change Management Project

Engineer I accurately described the responsibilities of both Milad Moradi and Kelsey Walls.

Buzzard Decl., Exs. 16 (Twidwell 12.2019 Dep.) at 161:8-162:5. Despite their equivalent

responsibilities, Mr. Moradi was paid    REDACTED   in October 2017, Buzzard Decl., Ex. 3 (Walsh

Salary Data) at 40, while Ms. Walls (who joined the project later) received a salary of only REDACTED

from February through October of 2018 (when it was increased to REDACTED ), id. at 24.

               2.      Plaintiffs Have Identified Numerous Instances of Female JV Employees
                       in the Coordination Groups Being Paid Less Than Male JV Employees
                       with the Same JV Job Titles.

       As discussed above, the JV-specific job titles assigned to JV project staff depict their

individual responsibilities with respect to the JV and communicate the general type of work that

they perform on the project. See supra at 7. Thus, because the JV job titles convey information

about the responsibilities and type of work performed by the holders of those titles, they can



                                                 15
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 19 of 29




provide a general point of comparison for EPA purposes, especially at this stage of discovery when

no detailed discovery into specific job duties has yet taken place. Plaintiffs’ salary analysis has

revealed numerous disparities in pay between male and female employees on the JV who hold the

same (or comparable) job titles. In particular:

   •   In November 2016, there were five EHS Engineers for whom salary data is available in the
       EHS Group – John Kane (EHS Engineer Concourses), Daniel Hoover (EHS Engineer - W.
       Roadways), Kelsey Tiedemann (EHS Engineer - E. Roadways), Kent Franks (EHS
       Engineer - Headhouse), and Salvatore Sommeso (EHS Engineer WPG). See Buzzard
       Decl., Ex. 3 at November 2016 Salary Analysis. The female EHS Engineer (Tiedemann)
       had a salary of REDACTED . Id. The male EHS Engineers, by contrast, had salaries ranging
       from a low of REDACTED (Hoover) to a high of REDACTED (Franks). Id.

   •   In November 2016, there were three Senior Project Accountants in the Project Accounting
       and Finance Group (which is a sub-group of the Financial functional group). See id. Two
       were female (Manjit Kaur and Melissa Szesnat) and one was male (Mike Lesko). Id. The
       female Senior Project Accountants had salaries of REDACTED (Kaur) and REDACTED (Szesnat),
                                                                               REDACTED



       while the male received REDACTED Id. Within the same group, there were two Project
       Accountants formally employed by Skanksa – one male (Bryan Vivaro), who was paid
       REDACTED , and one female (Kimberly Femenias), who was paid only REDACTED . Id. These same

       disparities continued into March 2017. See id. at March 2017 Salary Analysis.

   •   In September 2018, there were three Senior Planners in the Project Controls Group (which
       is a sub-group of the Financial group). See Buzzard Decl., Ex. 3 at September 2018 Salary
       Analysis. The two males were paid REDACTED (Mohammed Aly) and REDACTED (Tarkan
       Tantekin). Id. The female Senior Planner (Staci Kramer) was paid only REDACTED Id.

   •   In September 2018, there were two Planners in the Project Controls group. The male (Arash
       Ghiashi) was paid REDACTED . Id. The female (Sara Hires) was paid REDACTED . Id.

   •   In September 2018, there were five Senior Cost Engineers in the Project Controls group.
       See id. The two females were paid salaries of REDACTED (Neha Sheth) and REDACTED (Kirsten
       Zinser). Id. The three males received salaries of REDACTED (Chris Ellis), REDACTED (Matt
       Malovny), and REDACTED (Elbert Rosario). Id.

   •   In September 2018, there were two Document Control Coordinators in the Documents
       Controls group (part of the Financial Functional group). Robert Remler, the male
       Document Control Coordinator, was paid REDACTED Id. The female Document Control
       Coordinator (Samantha Little) received only REDACTED . Id.




                                                  16
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 20 of 29




               3.      Women Hired or Promoted into Roles Previously Held by Men Were
                       Paid Less than the Former Male Occupants of those Positions.

       In defining the term “equal work,” the EPA’s implementing regulations provide that

“where an employee of one sex is hired or assigned to a particular job to replace an employee of

the opposite sex but receives a lower rate of pay than the person replaced, a prima facie violation

of the EPA exists.” 29 C.F.R. § 1620.13(b)(2).

       Here, there are several of examples of this practice at the JV. As set forth above, when

Plaintiff Robertson was promoted to Document Controls Director, she was initially paid REDACTED ,

which was $45,000 less than her male predecessor, Richard Pomaville. See supra at 11-12.

Similarly, when Jill Bramwell was hired to fill the Contracts Manager position vacated by Kevin

Pfeiffer, she was paid $5,000 less than he had been receiving. See supra at 11.

               4.      Defendants Changed Job Titles to Hire Women at Less Senior
                       Positions.

       The above project- and group-wide salary analysis demonstrates that women in the JV

Coordination groups were disproportionately packed into lower, less well-paid positions. See

supra at 12-14. As Samantha Little’s experience shows, however, the fact that women held less-

senior job titles with correspondingly lower salaries does not necessarily mean that their job duties

were not the same as men who nominally held higher positions within the JV. As discussed above,

Samantha Little originally applied and interviewed for a Document Control Manager position at

the JV but was offered the lower position of Document Control Coordinator. See supra at 10-11.

Ms. Robertson, who interviewed Ms. Little as a replacement for Michael Schmack (a male

Document Control Manager), believed that she should have been offered the Manager position

based on her experience. Buzzard Decl., Ex. 12 (Robertson 11.2019 Dep.) at 63-64, 91:21-92:15.

Indeed, according to Ms. Robertson, “[u]p to this day, there is no justification as to why Samantha



                                                 17
         Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 21 of 29




Little has the salary she has today in comparison to the salary that Michael Schm[a]ck had when

he left.” Id., Ex. 11 (Robertson 3.2019 Dep.) at 77:23-78:2. In responding to the email approving

the offer to Ms. Little, Ms. Robertson stated “for the record” that “the offer to Samantha is not

reflective of the scope of work she will be expected to perform.” Buzzard Decl., Ex. 24 (Emails).

Ms. Robertson explained that she made this comment because she had “advertised for a document

control manager, I interviewed for a document control manager, and it was a bit of a curve ball to

me that [Ms. Little] was being considered for coordinator as well as at a lower salary.” Id., Ex. 13

at Skanska1754. This evidence – that Defendants’ arbitrarily manipulated job titles to pay a woman

less than her experience and duties justified – suggests that once this case reaches the merits stage

of discovery there may very well be members of the EPA Collective who held lower job titles than

the duties they were expected to perform.

   IV.      ARGUMENT

   A.       Legal Standard for Conditional Certification and Court-Authorized Notice

         Certification of EPA claims is governed by 29 U.S.C. § 216(b), which also governs

certification of a collective under the Fair Labor Standards Act (“FLSA”). 29 U.S.C. §§ 206(d),

216(b); see Kassman v. KPMG LLP, No. 11-cv-3743 (LGS), 2014 U.S. Dist. LEXIS 93022, at *12

(S.D.N.Y. July 8, 2014). Section 216(b) provides that a collective action “may be maintained

against any employer . . . in any Federal or State court . . . by any one or more employees for and

in behalf of himself or themselves and other employees similarly situated.” 29 U.S.C. § 216(b).

Such collective actions are favored under the law because they benefit the judicial system by

enabling the “efficient resolution in one proceeding of common issues of law and fact” and provide

employees with the opportunity to “lower individual costs to vindicate rights by the pooling of

resources.” Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989); Alonso v. Uncle Jack’s



                                                 18
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 22 of 29




Steakhouse, Inc., 648 F. Supp. 2d 484, 489 (S.D.N.Y. 2009). The act of “certifying” a collective

action means only that the Court has “exercise[d] . . . [its] discretionary power . . . to facilitate the

sending of notice to potential class members.” Myers v. The Hertz Corp., 624 F.3d 537, 555 n.10

(2d Cir. 2010), “Because the EPA uses the same enforcement mechanism as the FLSA, an

application to send notices to similarly situated individuals is governed by the same body of law.”

Knox v. John Varvatos Enters., 282 F. Supp. 3d 644, 653 (S.D.N.Y. 2017).

        Courts in the Second Circuit engage in a two-step approach when deciding a motion for

conditional certification under the EPA. See Kassman, 2014 U.S. Dist. LEXIS 93022, at 12-13.

“The first step involves the court making an initial determination to send notice to potential opt-in

plaintiffs who may be ‘similarly situated’ to the named plaintiffs with respect to whether a FLSA

violation has occurred.” Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010). At the second

stage, following the completion of discovery, a court will “determine whether a so-called

‘collective action’ may go forward by determining whether the plaintiffs who have opted in are in

fact ‘similarly situated’ to the named plaintiffs.” Id.

        To succeed at the first stage, which is applicable to this motion, the named plaintiffs need

only make a “modest factual showing that they and potential opt-in plaintiffs together were victims

of a common policy or plan that violated the law.” Kassman, 2014 U.S. Dist. LEXIS 93022, at *13

(quotation marks omitted). This burden is “minimal . . . because the determination that the parties

are similarly situated is merely a preliminary one and may be modified or reversed at the second

stage certification stage.” Barrett v. Forest Labs., Inc., No. 12-cv-5224(RA)(MHD), 2015 U.S.

Dist. LEXIS 117203, at *5-6 (S.D.N.Y. Sept. 2, 2015) (quotation marks omitted). Thus, “[a]t this

procedural stage, the court does not resolve factual disputes, decide substantive issues going to the

ultimate merits, or make credibility determinations.” Kassman, 2014 U.S. Dist. LEXIS 93022, at



                                                   19
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 23 of 29




*14. This is because the focus at the notice stage “is not on whether there has been an actual

violation of law but rather on whether the proposed plaintiffs are similarly situated with respect to

their allegations that the law has been violated.” Id. at *18 (quotation marks and ellipses omitted).

   B.      Plaintiffs Have Made the Modest Factual Showing Required for Conditional
           Certification

        Far exceeding a “modest factual showing,” Plaintiffs here have submitted extensive

evidence that they and putative EPA Collective members were subject to common policies at the

JV that violated their rights under the EPA. As discussed above, Plaintiffs have presented evidence

that the amount of each Defendant’s overall profit from the LaGuardia project depends, in part, on

the salary costs of the other Defendants’ employees, which will be deducted from the final contract

price. See supra at 3. Thus, each Defendant has a vested interest in the amount of compensation

paid by the other Defendants. As a result, it is no surprise that every aspect of JV project staff

compensation – from the initial budgeting to the forecasting of future salary costs to the hiring of

and actual compensation paid to every JV project staff member – is subject to a centralized process

that requires the approval of the Project Officer (Nilsson) and the Deputy Project Officers (Piscopo

and Attardo) at each stage. See supra at 7-12.

        Defendants will undoubtably argue that compensation determinations are made solely at

the individual company level, and not at the JV project level. But evidence abounds of a centralized

process under which the JV project officers have the final say as to compensation of JV project

staff. Mr. Silverman testified that the approval of the Project Officer and Deputy Project Officers

for the hiring or transfer of employees on the JV was obtained via emails that contained salary

information. Buzzard Decl., Ex. 9 (Silverman Dep.) at 183:24-184:1, 196:14-197:18. Examples of

these emails show that this approval was sought before any offer was extended. See Buzzard Decl.,

Ex. 13 at Skanksa1754-55, Skanksa96, Skanksa1632-34; id., Ex. 14 at 1736-38. Indeed, with

                                                 20
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 24 of 29




respect to the hiring of Jill Bramwell, Mr. Piscopo explicitly directed the Walsh human resources

employee “to obtain Skanksa approvals to release this offer letter.” Buzzard Decl., Ex. 14 at

Walsh1736 (emphasis added). Moreover, as Ms. Little’s circumstances show, when an offer with

a specific salary level had been approved by the three project officers, the project officers would

again have to approve any subsequent offer that resulted from hiring negotiations and increased

the salary beyond the approved level. See Buzzard Decl., Ex. 13 at Skanksa1754-55, Skanksa1731,

Skanska96. This was so even though the offered position (Document Control Coordinator)

remained unchanged. See id.

       These approval emails are supported by the evidence that: (1) Project Officer Nilsson

“approved” a Walsh hiring plan that involved the hiring or transfer of nineteen employees to the

JV and detailed their salaries (or expected salary ranges), see Buzzard Decl., Ex. 14 at Walsh112;

and (2) the staff “approval lists” signed by all three project officers that, although redacted,

obviously contain the names and salary information of numerous individuals who had been

“approved to work on and bill the [Skanksa Walsh JV] project.” Id., Ex. 15 (Approval Lists).

       If that were not enough, Plaintiff Navar testified that she was informed prior to receiving

her job offer that her “compensation would have to be run through the Joint Venture” and “be

approved by the Skanska and the Walsh persons.” Buzzard Decl., Ex. 10 (Navar 3.2019 Dep.) at

52:4-16, 52:25-53:11, 53:19-24. Similarly, Plaintiff Robertson, who had first-hand experience

with hiring practices at the JV, testified that the “input” of Vince Piscopo of Walsh was “sought

as far as the salary was concerned” when she was in the process of interviewing candidates for the

Document Controls group. Buzzard Decl., Ex. 11 (Robertson 3.2019 Dep.) at 30:22-31:17. Indeed,

with respect to Samantha Little, who was formally employed by Skanksa Building, Ms. Robertson

confirmed her understanding that Piscopo of Walsh and Silverman of Skanksa Civil had equal



                                                21
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 25 of 29




authority “to make th[e] determination as far as . . . salary was concerned.” Id. at 78:18-79:2.

        Finally, Plaintiffs have presented extensive evidence showing that these centralized

compensation policies violated their EPA rights and the rights of numerous other members of the

EPA Collective in the same manner. See supra at 14-17. As such, Plaintiffs have more than

satisfied their burden to make a “modest factual showing that they and potential opt-in plaintiffs

together were victims of a common policy or plan that violated the law.” Kassman, 2014 U.S. Dist.

LEXIS 93022, at *13 (quotation marks omitted).

   C.      The Underlying Merits of the Case Are Immaterial to the Determination of
           Conditional Certification and Notice

          Although Plaintiffs have made a robust showing that Defendants violated their rights

under the EPA, an in-depth analysis of the underlying merits is unnecessary and inappropriate at

this time: “At this early stage, the court does not resolve factual disputes, decide substantive issues

going to the ultimate merits, or make credibility determinations.” Gaspar v. Personal Touch

Moving, Inc., No. 13-cv-8187(AJN), 2014 U.S. Dist. LEXIS 129856, at *11–12 (Sept. 15, 2014);

Barrett, 2015 U.S. Dist. LEXIS 117203, at *12 (“Weighing of the merits is absolutely

inappropriate” at the notice stage (quotation marks omitted)). “[T]he question for the Court is not

whether there has been an actual violation of law but rather . . . whether the proposed plaintiffs are

‘similarly situated’ . . . with respect to their allegations that the law has been violated.” Davis v.

Abercrombie & Fitch Co., No. 08 Civ. 1859, 2008 U.S. Dist. LEXIS 86577, at *30 (S.D.N.Y. Oct

23, 2008) (emphasis in original, quotation marks omitted).

        Thus, while Plaintiffs expect that Defendants will dispute, inter alia, the job duties and

responsibilities of Plaintiffs’ male comparators, such disputes should not be considered, much less

resolved, at this stage of the proceedings. This is especially so in this case where, under the phased

approach, merits discovery has not yet occurred. See supra at 1-2.

                                                  22
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 26 of 29




   D.      The Fact that Plaintiffs May have had Different Job Functions than Some
           Members of the Putative EPA Collective is Not Material at the Notice Stage

        As this Court recognized in Kassman, the proper inquiry at the notice stage is not whether

the Named Plaintiffs and other potential members of the collective are similarly situated with

respect to their job duties, but rather whether they “are similarly situated with respect to their

allegations that the law has been violated.” Kassman, 2014 U.S. Dist. LEXIS 93022, at *20

(quotation marks omitted, emphasis in original). Indeed, courts “‘routinely grant conditional

certification of multiple-job title classes’” where, as here, it is shown that a common policy applies

equally to all such job titles. Id. (quoting Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d

638, 651 (S.D.N.Y. 2010)); see also Diaz v. S&H Bondi’s Dep’t Store, Inc., No. 10-cv-7676

(PGG), 2012 U.S. Dist. LEXIS 5683, at *18 (S.D.N.Y. Jan. 18, 2012) (citing cases and explaining

that “[c]ourts have found employees ‘similarly situated’ for purposes of the FLSA where they

performed different job functions or worked at different locations, as long as they were subject to

the same allegedly unlawful policies”); Wellens v. Daiichi Sankyo, Inc., No. 13-cv-581(WHO),

2014 U.S. Dist. LEXIS 70628, at *8, 17-19 (N.D. Cal. May 22, 2014) (conditionally certifying a

collective comprised of sixteen different job titles and multiple job tiers).

        Here, Plaintiffs have presented extensive evidence that all JV project staff were subject to

Defendants’ JV-wide compensation determination processes regardless of job title. See supra at

7-12. Plaintiffs have also introduced substantial evidence that Defendants’ compensation policies

affected numerous female JV staff holding different job titles in the same way. See supra at 12-

17. Moreover, while the duties performed by members of the EPA Collective may differ in some

respects from those held by the Named Plaintiffs, all members of the proposed EPA Collective are

engaged in providing project-wide “coordination” services to the JV as a whole. See supra at 5-6.

        There is also evidence that the JV was a fluid environment in which staff regularly shifted

                                                  23
        Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 27 of 29




between functional groups, assumed duties that cut across functional groups, and performed duties

that were similar to those undertaken by employees of other functional groups. For example,

Michelle Martucci, who was an Assistant Environmental Manager in the EHS functional group in

October 2017, see Buzzard Decl., Ex. 4 at October 2017 Org. Chart, had by September 2018 moved

to the position of Design/Build Coordinator in the Design Build Management group, see id. at

September 2018 Org. Chart. Tiffany Price, a Document Control Manger in the Project Controls

group in November 2016, had shifted to the cost team (also within the Project Controls group) and

assumed the position of Cost Engineer by March 2017. Compare id. at November 2016 Org. Chart,

with id. at March 2017 Org. Chart. Mike Lofredo was a project engineer originally on the

Commercial team who also performed certain functions associated with the Quality functional

group and worked for periods of time in both groups. See Buzzard Decl., Ex. 16 (Twidwell 12.2019

Dep.) at 52:24-53:21. Carolyn Dorsett, who was officially placed in the Business Management

functional group as a project administrator, at times performed functions similar to a procurement

specialist (usually located in the Commercial Management functional group) and a document

control coordinator (usually located in the Project Controls group). Buzzard Decl., Ex. 9

(Silverman Dep.) at 132:13-20. Such evidence suggests that JV project staff could, and did, fill a

variety of roles and provide a number of duties across the JV.

       In sum, where, as here, Plaintiffs have shown that they and potential members of the EPA

Collective are similarly situated with respect to their allegations that the EPA has been violated,

“factual variances that may exist between the plaintiff[s] and the putative class do not defeat

conditional class certification.” Kassman, 2014 U.S. Dist. LEXIS 93022, at *20-21 (quotation

marks omitted). Here, Plaintiffs have (1) presented statistical data showing vast pay disparities

between men and women on a project-wide level and at the at the specific functional group level,



                                                24
          Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 28 of 29




see supra at 12-14; and (2) provided numerous examples of specific individual pay disparities

between (a) men and women with the same job duties, see supra at 14-15, (b) men and women

with the same (or comparable) JV-specific job titles, see supra at 15-16, and (c) women and the

men who previously held their identical position, see supra at 16. In the face of such a robust

showing that Plaintiffs and putative members of the collective are similarly-situated with respect

to the alleged EPA violations, any “variances” between Plaintiffs and the collective “are more

appropriately analyzed during the second—decertification—stage” after merits discovery has been

completed. Kassman, 2014 U.S. Dist. LEXIS 93022, at 21 (quotation marks omitted).

    V.        CONCLUSION

         In light of Plaintiffs’ abundant evidence that they and potential members of the EPA

Collective together were victims of a centralized, JV-wide policy that violated their rights, the

Court should authorize the dissemination of notice to female employees of Defendants who: (1)

have been assigned to work at Defendants’ Joint Venture at any time since November 12, 2015 (a

date three years before the filing of the Complaint in this action);6 and (2) worked on any of five

site-wide “coordination” groups at the Joint Venture – (a) EHS, (b) Quality, (c) Design/Build

Management, (d) Commercial Management, or (e) Financial (which contains the sub-groups of

Project Controls, Business Management, Project Accounting & Finance).7




6
  “[B]ecause equitable tolling issues often arise as to individual opt-in plaintiffs, courts frequently permit notice to
be keyed to the three-year period prior to the filing of the complaint, with the understanding that challenges to the
timeliness of individual plaintiffs’ actions will be entertained at a later date.” Gaspar, 2014 U.S. Dist. LEXIS
129856, at *19. Here, given the time expended on resolving Defendants’ unsuccessful motion to sever, there is a
strong case for equitable tolling with respect to at least that period.
7
  In addition, the Court should order the parties to meet and confer on the following: (1) the contents of the proposed
notice; (2) the distribution methods for the notice; and (3) the discovery of the names, last known addresses, last
known phone numbers, last known e-mail addresses, dates of employment, position(s) held, and social security
numbers of potential opt-in plaintiffs in order to facilitate distribution of notice. See, e.g., Barrett, 2015 U.S. Dist.
LEXIS 117203, at *28-29.

                                                           25
       Case 1:18-cv-10476-LGS Document 87 Filed 01/24/20 Page 29 of 29




Dated: New York, New York
       January 17, 2020

                                   By:    _/s/Lucas C. Buzzard____
                                          D. Maimon Kirschenbaum
                                          Lucas C. Buzzard
                                          JOSEPH & KIRSCHENBAUM LLP
                                          32 Broadway, Suite 601
                                          New York, NY 10004
                                          (212) 688-5640

                                          Attorneys for Plaintiff




                                     26
